Citation Nr: 0017320	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-24 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1. Service connection for post operative residuals of a right 
nephrectomy.  

2.  Service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the RO 
which denied service connection for a right nephrectomy and 
service connection for a low back disability.  In a rating 
decision of September 1998 the RO denied service connection 
for left carpal tunnel syndrome.  The veteran filed a notice 
of disagreement in regard to the issue of service connection 
for left carpal tunnel syndrome and was provided a Statement 
of the Case in regard to this issue in September 1998.  In 
February 1999, the veteran appeared and gave testimony at an 
RO hearing before a hearing officer.  A transcript of this 
hearing is of record.  At the hearing, the veteran indicated 
that he no longer wished to pursue his appeal for service 
connection for left carpal tunnel syndrome.  Accordingly, 
that issue is no longer in appellate status.  Only the issues 
listed on the title page of this decision are before the 
Board on appeal at this time.  


FINDINGS OF FACT

1. The veteran's claim for service connection for post 
operative residuals of a right nephrectomy is not 
plausible.  

2. The veteran's claim for service connection for a low back 
disability is not plausible.


CONCLUSIONS OF LAW

1. The veteran has not submitted a well grounded claim for 
service connection for post operative residuals of a right 
nephrectomy.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  

2. The veteran has not submitted a well grounded claim for 
service connection for a low back disability.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background  

On the veteran's November 1964 examination prior to service 
entrance, evaluation of the genitourinary system was normal.  
Evaluation of the spine revealed an exaggerated lumbar 
lordosis.  Review of the veteran's service medical records 
reveals no findings or diagnosis of any back disorder or 
kidney disability.  On the veteran's December 1968 
examination prior to service discharge, his spine and 
genitourinary system were evaluated as normal.  

VA clinical records reveal that the veteran was seen in 
January 1981 with complaints of kidney problems.  It was 
reported that the veteran said that he thought he was born 
with a bad kidney since he wet the bed until the age of 14.  
He had had an evaluation at a VA facility in Arizona and had 
been told that he needed surgery on his right kidney.  

During a VA hospitalization in March 1981, the veteran said 
that, approximately 5 years earlier, he had noticed right 
flank pain and hematuria after heavy alcohol use.  He was 
worked up at a VA facility at that time and found to have 
hydronephrosis.  At the time of discharge from the current 
period of hospitalization, the diagnosis was right 
hydronephrosis.  During a further VA hospitalization from 
late March to April 1981, the veteran underwent a right 
nephrectomy.  

In May 1994, the veteran was seen by the VA as an outpatient 
for complaints of low back pain and left flank pain of one 
week's duration.  An X-ray of the lumbar spine revealed 
spondylolisthesis.  VA clinical records reflect occasional 
subsequent treatment during the 1990s for low back pain.  

On VA general medical examination in March 1995, the veteran 
complained of chronic low back pain with radiculopathy.  
After physical evaluation, the diagnoses included 
spondylolisthesis with subluxation of L5/S1, with associated 
radiculopathy.  An MRI of the lumbar spine conducted in April 
1995 revealed spondylolysis with spondylolisthesis. The 
distal thecal sac was abnormally tapered, probably due to a 
combination of relative congenital spinal stenosis and the 
presence of spondylolisthesis.  

In an October 1997 statement the veteran's sister related 
that the veteran was beaten up in Greece during service and 
then complained to her about low back pain and blood in his 
urine.  She said that he decided to have these symptoms 
evaluated at a VA facility in Arizona.  

In a February 1998 statement, a service associate stated that 
the veteran was brought back to their ship on one occasion 
after he had been beaten up by a gang of Greeks.  The writer 
remembered that the veteran had bruises in the area of the 
low back and was treated for his injuries on board their 
ship.  

During a hearing at the RO in February 1999 the veteran 
related that he suffered injuries to his back and right 
kidney when he was beaten up while in Greece during his 
service in the Navy.  He said that he had blood in his urine 
after this episode but assumed that it was from drinking 
alcohol.  He said that he subsequently had his kidneys 
evaluated at a VA facility in Arizona and was told then that 
his kidneys were all right.  He believed that this evaluation 
occurred in 1969 or 1970.  

After a VA genitourinary examination in March 1999 the 
diagnoses were spondylolisthesis, l5-S1, spondylosis with 
radiculopathy, left lower extremity, and status post right 
nephrectomy.  The examiner noted that the veteran was found 
to have hyperlordosis of the spine on his examination prior 
to service.  He said that it was less than as likely as not 
that the veteran's low back disability was the result of a 
beating during service.  

II. Legal Analysis  

The veteran has contended that his current low back 
disability is due to injuries sustained in a beating he 
suffered during service and he has also attributed the kidney 
pathology that necessitated a right nephrectomy in 1981 to 
the effects of this beating.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  (West 1991 & Supp. 1999). 
Service connection may be granted for disability diagnosed 
after service when the evidence indicates that it was 
originally manifested during service.  38 U.S.C.A. § ; 
38 C.F.R. § 3.303(d) (1999).  Service connection may be 
granted for osteoarthritis of the lumbar spine if it becomes 
manifest to a compensable degree within one year following 
final discharge from service.  38 U.S.C.A. §§ 1101, 1113, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307, 3.309 
(1999).  

The threshold question in regard to the veteran's claims for 
service connection for post operative residuals of a right 
nephrectomy and service connection for a low back disorder is 
whether the veteran has met his burden of submitting evidence 
of well-grounded (i.e. plausible) claims.  If not, the claims 
must fail and there is no duty to assist the veteran in their 
development.  38 U.S.C.A.§ 5107(a)(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Board finds that the veteran has 
not submitted well-grounded claims for service connection for 
post operative residuals of a right nephrectomy and service 
connection for a low back disorder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements by the veteran regarding 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In addition, the evidence must 
demonstrate that the veteran currently has a disability.  
Brammer v. Derwinski, 3 Vet. App. 223(1992).

In summation, according to a decision of the Court, a well-
grounded claim requires competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence) and a nexus between the inservice injury or 
disease and the current disability. (medical evidence), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The record shows that the veteran underwent a right 
nephrectomy in 1981 and he also has a low back disability 
diagnosed as spondylolisthesis, l5-S1, with spondylosis and 
radiculopathy in the left lower extremity.  Thus the first 
criteria for well grounded claims for service connection 
under Caluza has been met.  

Hyperlordosis of the spine was noted on the preenlistment 
examination, which appears to represent only an anatomical 
condition of the spine.  The veteran's service medical 
records contain no findings or complaints regarding any back 
disability or kidney disorder.  However, the veteran has 
testified that he sustained injuries to his low back and 
right kidney area during service and this contention is 
supported by statements from his sister and a service 
associate.  The veteran is competent to testify about his 
traumatic injuries during service.  Therefore, the second 
requirement for well grounded claims for service connection 
for the post operative residuals of a right nephrectomy and a 
low back disorder under the Court's decision in Caluza has 
also been met.  

However, the third criteria for establishing well grounded 
claims for service connection for the post operative 
residuals of a right nephrectomy and service connection for a 
low back disability under the Caluza standard has not been 
met.  The record contains no competent medical evidence which 
establishes a relationship between the veteran's post service 
right kidney disorder or his low back disability and any 
reported symptoms in service.  While the veteran may believe 
that there is a link between a beating he sustained in the 
service and his post service right kidney disorder and low 
back disability, he is a layman (i.e. a person without 
medical training or expertise) and is therefore not competent 
to express a medical opinion regarding the causation of his 
right kidney disorder and his low back disability.  See 
Espiritu, supra.  Without competent medical evidence showing 
a relationship between his right kidney disorder or low back 
disability and service, his claims for service connection for 
these disabilities are not well grounded, and must, 
therefore, be denied.  


ORDER

Service connection for post operative residuals of a right 
nephrectomy is denied.  

Service connection for a low back disorder is denied.  




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

